UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-178482 L3 CORP. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 52 Grand View Lane Bellingham, WA 98229 (Address of principal executive offices) (Zip Code) (360) 393-4190 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Common Stock Over the Counter Bulletin Board Title of each class Name of each exchange on which registered Securities registered pursuant to Section 12(g) of the Act: None Title of Class Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No R Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No R Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. R Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). YesR No ¨ Our common stock is quoted on the OTC Bulletin Board under the symbol “LCOR”. As of the date of this Annual Report, the Registrant had minimum trading in its common stock, therefore no market value can be determined based on the trading prices of the Registrant’s common stock for its most recently completed second quarter. State the number of shares outstanding of each of the issuer's classes of equity stock, as of the latest practicable date. 1,700,000 common shares issued and outstanding as of April 8, 2013. TABLE OF CONTENTS PARTI Item 1. Business 4 Item 1A Risk Factors 7 Item 2. Properties 13 Item 3. Legal Proceedings 13 Item 4. Mine Safety Disclosures 13 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 14 Item 6. Selected Financial Data 14 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 16 Item 8. Financial Statements and Supplementary Data F-1 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 17 Item 9A. Controls and Procedures 17 Item 9B. Other Information 17 PART III Item 10. Directors, Executive Officers and Corporate Governance 18 Item 11. Executive Compensation 19 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 20 Item 13. Certain Relationships and Related Transactions, and Director Independence. 21 Item 14. Principal Accounting Fees and Services 21 PART IV Item 15. Exhibits and Financial Statement Schedules 22 2 FORWARD-LOOKING STATEMENTS This Annual Report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These forward-looking statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” or “continue” or the negative of these terms or other comparable terminology. These forward-looking statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks set out in the section hereof entitled “Risk Factors” and the risks set out below, any of which may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. These risks include, by way of example and not in limitation: · risks related to our ability to continue as a going concern; · the uncertainty of profitability based upon our history of losses; · risks related to failure to obtain adequate financing on a timely basis and on acceptable terms for our planned development projects; · risks related to our ability to continue to fund research and development costs; · risks related to conducting business internationally due to our operations in Israel; · risks related to our ability to successfully develop our technology into commercial products, · risks related to our ability to successfully prosecute and protect our intellectual property; · risks related to tax assessments; and · other risks and uncertainties related to our prospects, properties, and business strategy. The above list is not an exhaustive list of the factors that may affect any of our forward-looking statements. These and other risks described in this report should be considered carefully and readers should not place undue reliance on our forward-looking statements. Forward-looking statements are made based on management’s beliefs, estimates and opinions on the date the forward-looking statements are made, and we undertake no obligation to update forward-looking statements should these beliefs, estimates, and opinions or other circumstances change. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance, or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these forward-looking statements to actual results. Our financial statements are stated in United States dollars (“US$”) and are prepared in accordance with United States generally accepted accounting principles (“GAAP”). In this Annual Report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to "common stock" refer to the shares of our common stock. As used in this Annual Report, the terms "we," "us," "our," "L3," the “Company” and “Issuer” mean L3 Corp., unless the context clearly requires otherwise. 3 PART I ITEM 1. BUSINESS Overview We were incorporated in the State of Delaware on July 5, 2011. We are a development stage company and from our inception to date, we have not generated revenues. Our mailing address is 52 Grand View Lane, Bellingham, WA, 98229. Our telephone number is 1-360-393-4190. We have reserved a web address: www.L3corp1.com, but we do not currently have an operating website. Business of Issuer Our fitness business’ mission is to create a L-3 stretching apparatus, to advance stretching prior and after exercise and to provide a product line of L-3 products in order to help our customers’ clients/employees/company experience a positive, healthy, and well-being stretching experience. Our target audience is amateur and professional athletes looking to purchase a product that will extend the amount of time they stretch prior and post exercise. We are committed to delivering quality stretching products and informational telecasts over YouTube. We initially intend to focus our sales and marketing efforts on what we believe to be an effective stretching item, the L-3 stretching apparatus. We have completed the first draft of our web site design, the L-3 stretching apparatus has been designed, ten (10) prototypes have been produced and are currently being privately tested by our former president and some of his personal trainer colleagues and a pictorial manual has been produced depicting the proper form and different example of stretching exercises using our product. We have never declared bankruptcy, have never been in receivership, and we have never been involved in any legal action or proceedings. We have not made any significant purchase or sale of assets, nor has our Company been involved in any mergers, acquisitions or consolidations. Neither we, nor our officers, Directors, promoters or affiliates, have had preliminary contact or discussions with, nor do we have any present plans, proposals, arrangements or understandings with, any representatives of the owners of any business or company regarding the possibility of an acquisition or merger. According to the US Presidents Counsel on Physical Fitness and Sports and the U.S. Department of Health and Human Services the following facts are based on information from publications prepared by agencies and offices of the Department of Health and Human Services: the Centers for Disease Control and Prevention; the National Center for Health Statistics; the Office of the Surgeon General of the United States (Physical Activity and Health, 1996; Call to Action to Prevent and Decrease Overweight and Obesity, 2001), and the Office of Disease Prevention and Health Promotion (Healthy People 2010). · Adults 18 and older need 30 minutes of physical activity on five or more days a week to be healthy; children and teens need 60 minutes of activity a day for their health. · Significant health benefits can be obtained by including a moderate amount of physical activity (e.g., 30 minutes of brisk walking or raking leaves, 15 minutes of running, 45 minutes of playing volleyball). Additional health benefits can be gained through greater amounts of physical activity. · Thirty to sixty minutes of activity broken into smaller segments of 10 or 15 minutes throughout the day has significant health benefits. · Moderate daily physical activity can reduce substantially the risk of developing or dying from cardiovascular disease, type 2 diabetes, and certain cancers, such as colon cancer. Daily physical activity helps to lower blood pressure and cholesterol, helps prevent or retard osteoporosis, and helps reduce obesity, symptoms of anxiety and depression, and symptoms of arthritis. · Following a sports activity a person should conduct stretching. In order to distinguish itself from other fitness product providers, we intend to sell a product which is not sport specific. Initially, we will focus on our stretching units. 4 About Stretching Stretching is a form of physical exercise in which a specific skeletal muscle (or muscle group) is deliberately elongated often by abduction from the torso, in order to improve the muscle's felt elasticity and reaffirm comfortable muscle tone. The result is a feeling of increased muscle control, flexibility and range of motion. Stretching is also used therapeutically to alleviate cramps. In its most basic form, stretching is a natural and instinctive activity; it is performed by humans and many animals. It can be accompanied by yawning. Stretching often occurs instinctively after waking from sleep, after long periods of inactivity, or after exiting confined spaces and areas. Increasing flexibility through stretching is one of the basic tenets of physical fitness. It is common for athletes to stretch before and after exercise in order to reduce injury and increase performance. Stretching can be dangerous when performed incorrectly. There are many techniques for stretching in general, but depending on which muscle group is being stretched, some techniques may be ineffective or detrimental, even to the point of causing permanent damage to the tendons, ligaments and muscle fiber. The L-3 stretching apparatus was specifically designed, by our former President, to encourage proper stretching within the gym environment and home exercise room. By providing an apparatus specifically designed for stretching, that will be located between the weight lifting environment in the public gym or home, it is anticipated that people will stretch and stretch properly using this apparatus. The Product We will focus on selling the “L-3” stretching apparatus to be used by our gym enthusiasts pre and post to their exercise activities. We are focusing specifically on the L-3 stretching apparatus because we believe that although there are several ways for gym users to stretch while they are in the gym, there is rarely available a dedicated stretching apparatus, especially one which upon installation takes very little physical space, an important aspect of installing additional equipment in a functioning gym. If we are successful in establishing ourselves as a supplier of stretching apparatus, we will consider expanding to other health related items. We will initially offer only one type of stretching apparatus that is a multifunctional square with wood finish on the outside and a metal apparatus in the inside – providing for extra strength. The L-3 stretching apparatus will be 6 feet in height and will have a width of 5 inches on each side of the square. Principle Markets and Marketing Strategy Our marketing strategy will be to focus on health clubs and professional gyms. The L-3 stretching apparatus prototype has been tested by our former president, a highly regarded personal trainer and some of his colleagues. Initially we plan to start a grass-roots marketing campaign by teaching personal trainers about the product and the benefits of using it. We intend to hold one on one discussion with trainers and at one point ask the trainers to offer the product to the managers of these gyms. We intend to manufacture tens of units of L-3s, printed with our logo and phone number. In addition, after we create our YouTube presentation of the product we plan to create an e-commerce website that will allow for customers to purchase our product online, with different finishes and different colors and to pay for their orders via credit card, and also to track their shipments. Eventually, we hope that our web site will include a large list of health-related products. In the future, we intend to employ search engine optimization policy to promote our site ranking, and to be able to attract customers. Eventually we plan to use a variety of social media tools such as Twitter, LinkedIn and Facebook to increase coverage and minimize workloads. 5 Our marketing messages will include a variety of themes that are important to our business. These message themes include: § Focus on the health benefits of stretching. § Report that according to the US Presidents Counsel on Physical Fitness and Sports Adults 18 and older need 30 minutes of physical activity on five or more days a week to be healthy. § Remind customers of the importance of using the right equipment while stretching. Our former president is a well-known personal trainer and his personal knowledge with many owners of gym facilities has been used to carry out our marketing plan and the testing of additional products. Competition Our competition consists mainly of other e-commerce sites as well as traditional health and fitness stores where stretching and sports accessories are sold. The following are some of the larger retailers on the internet whom also sell directly to our potential customers (health spas and gyms): www.gymsource.com – Americas #1 fitness equipment source since 1937 www.warehousefitness.com – a factory direct source for exercise equipment at wholesale prices www.americanfitness.net – provide customized solutions for commercial fitness centers Employees At present, we have one employee who is our sole officer and director responsible for planning, developing and operational duties. He will continue to do so throughout the early stages of our growth. We have no intention of hiring additional employees until we have sufficient, reliable revenue from our operations. Our sole officer and director is planning to do whatever work is required until our business is at the point of having positive cash flow. We do not have any written employment agreements in place with our sole officer and director. Going Concern We have funded our initial operations through the issuance of 1,700,000 shares of capital stock for net proceeds of $58,800 and the sale of two promissory notes in the aggregate principal amount of $150,000. Due to the uncertainty of our ability to generate sufficient revenues from our operating activities and/or to obtain the necessary financing to meet our obligations and repay our liabilities arising from normal business operations when they come due, in their report on our financial statements for the fiscal year ended December 31, 2012, our registered independent auditors included additional comments indicating concerns about our ability to continue as a going concern. Our financial statements contain additional note disclosures describing the circumstances that led to this disclosure by our registered independent auditors. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. To date, our cash flow requirements have been primarily met by equity and debt financings. Management expects to keep operating costs to a minimum until cash is available through financing or operating activities. Management plans to continue to seek other sources of financing on favorable terms; however, there are no assurances that any such financing can be obtained on favorable terms, if at all. If we are unable to generate sufficient revenues or unable to obtain additional funds for our working capital needs, we may need to cease or curtail operations. Furthermore, there is no assurance the net proceeds from any successful financing arrangement will be sufficient to cover cash requirements during the initial stages of the Company's operations. For these reasons, our independent registered auditors believe that there is substantial doubt that we will be able to continue as a going concern. Recent Developments The Company commenced a capital formation activity by filing a Registration Statement on Form S-1 to the SEC to register and sell in a self-directed offering 1,000,000 shares of newly issued common stock at an offering price of $0.20 per share for proceeds of up to $200,000. As of December 31, 2012, the Company raised gross proceeds of $54,000 with the issuance of 270,000 shares of its common stock from this offering. 6 On November 7, 2012, Dr. Kent Ausburn purchased an aggregate of 1,430,000 shares of our outstanding common stock from Noam Katzav and David Zohar, our former officers and directors, in a private transaction. Immediately upon closing of the transaction, Dr. Ausburn became the majority shareholder of the Company and beneficially owned 84.12% of the outstanding voting shares of the Company. During January and February, 2013, the Company issued two promissory notes for total proceeds of $150,000 at an interest rate of 18% per annum, which are unsecured and payable on demand. ITEM 1A. RISK FACTORS In addition to the other information in this Annual Report on Form 10-K, stockholders or prospective investors should carefully consider the following risk factors: Risks Relating to Our Lack of Operating History We may never be able to effectuate our business plan or achieve profitability. Therefore, at this stage of our business, potential investors have a high probability of losing their entire investment. We were established on July 5, 2011, and have very little operating history. We are subject to all of the risks inherent in the establishment of a new business enterprise. We have had no revenue to date. Our operations to date have been principally focused on organizational, start-up, fund raising activities, initial design of the web site, the design and preparation of a pictorial manual depicting the several examples of stretching exercises using the L-3 apparatus and the design and production of ten prototypes of the L-3 stretching apparatus unit. We are a highly speculative venture involving significant financial risk. It is uncertain as to when we will become profitable, if ever. There is nothing at this time on which to base an assumption that our business operations will prove to be successful or that we will ever be able to operate profitably. We may not be able to successfully effectuate our lines of business. There can be no assurance that we will ever achieve any significant revenues or any profitability. The revenue and income potential of our proposed business and operations is unproven as the lack of operating history makes it difficult to evaluate the future prospects of our business. We expect losses in the near future, because we have not generated revenue. Our revenues are expected to be sporadic rather than steady. We expect losses over the next twelve months because we do not yet have sufficient revenues to offset the expenses associated with the initial costs of developing our business. We cannot guarantee that we will ever be successful in generating revenues in the future. While we have no fixed costs, the revenues we generate from selling and marketing our products are not likely to be a steady stream. Instead they are likely to be sporadic and irregular. If we are unable to generate revenues, we will not be able to earn profits or continue operations. There is no history upon which to base any assumption as to the likelihood that we will prove successful, and we can provide investors with no assurance that we will generate any operating revenues or ever achieve profitable operations. If our business strategy is not successful, we may not be able to continue operations and our stockholders may lose their entire investment in the Company. As discussed in the Notes to the Financial Statements included in this Form 10K as of December 31, 2012 we had no revenue, and have incurred accumulated losses of $113,127 for the period from July 5, 2011 (inception) to December 31, 2012. Our business strategy may not be successful in addressing these issues. If we cannot continue operations, our stockholders may lose their entire investment in us. Since our officer can work or consult for other companies, their activities could slow down our operations. Our sole director and officer is not required to work exclusively for us. He does not devote all of his time to our operations. Therefore, it is possible that a conflict of interest with regard to his time may arise based on his services for other companies. His other activities may prevent him from devoting full-time to our operations which could slow our operations and may reduce our financial results because of the slowdown in operations. 7 We depend on key personnel Our future success will depend in part on the continued service of key personnel, particularly, Kent Ausburn, our sole director and officer. We have not entered into an employment agreement with Dr. Ausburn. If Dr. Ausburn chooses to leave our company we will face significant difficulties in attracting potential candidates for replacement of our key personnel due to our limited financial resources and operating history. Our future success will also depend on our ability to attract and retain key managers, sales and marketing people, and others. We face intense competition for these individuals from well-established companies. We may not be able to attract qualified new employees or retain existing employee, which may have a material adverse effect on our results of operations and financial condition. We do not own or operate any manufacturing facilities and are, therefore, dependent on third parties for the manufacture of our products. We do not own or operate any manufacturing facilities and are, therefore, dependent on third parties for the manufacture of our products (L3 or other products). We will rely on contract manufacturers to produce our products. These contract manufacturers may also produce products for some of our competitors. If any of our contract manufacturers were unable or unwilling to produce and ship our products in a timely manner or to produce sufficient quantities to support our growth, if any, we would have to identify and qualify new contract manufacturers. There can be no assurance that we would be able to identify and qualify new contract manufacturers in a timely manner or that such manufacturers would allocate sufficient capacity to us in order to meet our requirements, which could adversely affect our ability to make timely deliveries of our products. In addition, there can be no assurance that the capacity of the contract manufacturers will be sufficient to fulfill our orders, and any supply shortfall could materially and adversely affect our business, results of operations, and financial condition. If we are unable to obtain funding, our business operations will be harmed. In order to develop and manufacture our products, to market our products and to operate an online marketing platform we need to obtain additional funding. Additionally, to the extent that we seek to expand in the future, the inability to raise the required capital will restrict our ability to expand, and may impair our ability to continue to conduct business operations. If we are unable to obtain necessary financing, we will likely be required to curtail our development plans, which could cause the Company to become dormant, or to be unable to start or expand the product line and sales and marketing of the product. Currently, we do not have any arrangements or agreements to raise additional capital. To date, we have raised net proceeds of $58,800 from sales of our common stock and $150,000 from sale of two promissory notes. We need to obtain additional funding from any or all of operations, equity issuances, loans from our sole director and officer (who is under no obligation to, and have not undertaken to provide loans), or if available, loans from commercial banks, but we do not know whether we will be able to obtain that funding. Such additional funding may result in your proportionate interest in the Company being diluted. Because we do not have an audit or compensation committee, shareholders will have to rely on our sole director, who is not independent, to perform these functions. We do not have an audit or compensation committee comprised of independent Directors. These functions are performed by our sole director and officer. Thus, there is a potential conflict of interest in that our sole director and officer has the authority to determine issues concerning management compensation and audit issues that may affect management decisions. Under the Sarbanes Oxley Act of 2002 and the related rules and regulations of the Securities and Exchange Commission, we will be required to implement additional corporate governance practices and adhere to a variety of reporting requirements and complex accounting rules. Compliance with these obligations requires significant management time, places significant additional demands on our finance and accounting staff, and on our financial, accounting and information system, which will need to be expanded, and will increase our insurance, legal and financial compliance costs. 8 Our failure or inability to protect our intellectual property rights could diminish the value of our brand and weaken our competitive position. We currently rely on a combination of copyright, trade dress and unfair competition laws, as well as confidentiality procedures and licensing arrangements, to establish and protect our intellectual property rights. We cannot assure you that the steps taken by us to protect our intellectual property rights will be adequate to prevent infringement of such rights by others, including imitation of our products and misappropriation of our brand. If we fail to protect and maintain our intellectual property rights, the value of our brand could be diminished and our competitive position may suffer. Our proprietary rights could potentially conflict with the rights of others and we may be prevented from selling some of our products. Our success depends in part on our ability to successfully sell our L-3 stretching apparatus into the professional fitness world. Based on our former president’s initial contacts with private trainer colleagues regarding the usefulness of the L-3 stretching apparatus, we believe that there is a need in the market for such a product and that such a market exists. We believe that our proprietary rights in our name will have significant value and are important to identifying and differentiating our products from those of our competitors and creating and sustaining demand for our products. We cannot assure you that obstacles will not arise as we expand our product line and the geographic scope of our sales and marketing. Third parties may assert intellectual property claims against us, particularly as we expand our business and the number of products we offer. Our defense of any claim, regardless of its merit, could be expensive and time consuming and could divert management resources. Successful infringement claims against us could result in significant monetary liability or prevent us from selling some of our products. In addition, resolution of claims may require us to redesign our products, license rights from third parties or cease using those rights altogether. Any of these events could harm our business and cause our results of operations, liquidity and financial condition to suffer. We currently own the exclusive right to use the domain name www.L3corp1.com relating to our brand. We may be unable to prevent third parties from acquiring and using domain names that infringe or otherwise decrease the value of our trademarks and other proprietary rights. Failure to protect our domain names could adversely affect our brand, and make it more difficult for users to find our website. To successfully operate our business, we must receive timely delivery of merchandise from our vendors and suppliers. To successfully operate our business, we must receive timely delivery of merchandise from our vendors and contract manufacturers. As we grow, some of these vendors may not have sufficient capital, resources or personnel to satisfy their commitments to us. Any significant delay in the delivery of products by vendors could have a material adverse effect on our business, results of operations, and financial condition. In addition, the contract manufacturers will be contractually required to maintain the quality of the products we sell and to comply with applicable laws and regulations relating to the production of such products. There can be no assurance that our contract manufacturers will always produce products that are consistent with our standards. The failure of any contract manufacturer to produce products that conform to our standards could materially adversely affect our reputation and result in product recalls, product liability claims and severe economic loss. We may issue additional common shares in the future, which would reduce our current investors’ percentage of ownership and which may dilute our share value. Our Certificate of Incorporation authorizes the issuance of 200,000,000 shares of common stock, of which 1,700,000 shares are issued and outstanding. The future issuance of additional shares of common stock which we are currently authorized to issue may result in substantial dilution in the percentage of our common stock held by our then existing shareholders. We may value any common stock issued in the future on an arbitrary basis. The issuance of common stock for future services or acquisitions or other corporate actions may have the effect of diluting the value of the shares held by our investors, and might have an adverse effect on any trading market for our common stock. 9 We lack proper internal controls and procedures. We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our Exchange Act reports is recorded, processed, summarized, and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms, and that such information is accumulated and communicated to our management, including our Chief Executive Officer, as appropriate, to allow timely decisions regarding required disclosure based on the definition of “disclosure controls and procedures” in Rule 13a-15(e). In designing and evaluating the disclosure controls and procedures, our management recognized that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives, and management necessarily was required to apply its judgment in evaluating the cost-benefit relationship of possible controls and procedures. Management has identified certain material weaknesses relating to our internal controls and procedures. Due to the size and nature of the Company, segregation of all conflicting duties may not always be possible or economically feasible. However, to the extent possible, management plans to implement procedures to assure the initiation of transactions, the custody of assets, the recording of transactions and the approval of reports will be performed by separate individuals. We believe that the foregoing steps will remediate the deficiencies identified and we continue to monitor the effectiveness of these steps and make any changes that management deems appropriate. Additionally, management compensates for the lack of segregation of duties by employing close involvement of management in day to day operations and outsourcing to financial consultants, thereby minimizing the materiality of the impact of such limitations. Risks Relating to our Common Stock We are subject to the 15(d) reporting requirements under the Securities Exchange Act of 1934 which does not require a company to file all the same reports and information as a fully reporting company. Until our common stock is registered under the Exchange Act, we will not be a fully reporting company, but only subject to the reporting obligations imposed by Section 15(d) of the Securities Exchange Act of 1934. There is limited public (trading) market for our common stock; therefore, our investors may not be able to sell their shares. Our common stock is quoted on the OTC Bulletin Board under the symbol “LCOR”. We can provide no assurance that any market for our common stock will ever develop. As a result, stockholders may be unable to liquidate their investments, or may encounter considerable delay in selling shares of our common stock. A trading market may not develop in the future, and if one does develop, it may not be sustained. If an active trading market does develop, the market price of our common stock is likely to be highly volatile due to, among other things, the nature of our business and because we are a new public company with a limited operating history. Further, even if a public market develops, the volume of trading in our common stock will presumably be limited and likely be dominated by a few individual stockholders. The limited volume, if any, will make the price of our common stock subject to manipulation by one or more stockholders and will significantly limit the number of shares that one can purchase or sell in a short period of time. The equity markets have, on occasion, experienced significant price and volume fluctuations that have affected the market prices for many companies' securities and that have often been unrelated to the operating performance of these companies. Any such fluctuations may adversely affect the market price of our common stock, regardless of our actual operating performance. As a result, stockholders may be unable to sell their shares, or may be forced to sell them at a loss. 10 We expect the market price for our common shares will be particularly volatile given our status as a relatively unknown company with a small and thinly traded public float, limited operating history and lack of profits which could lead to wide fluctuations in our share price. The price at which you purchase our common shares may not be indicative of the price that will prevail in the trading market. You may be unable to sell your common shares at or above your purchase price, which may result in substantial losses to you. We expect the market for our common shares will be characterized by significant price volatility when compared to seasoned issuers, and we expect that our share price will continue to be more volatile than a seasoned issuer for the indefinite future. The volatility in our share price will be attributable to a number of factors. First, as noted above, our common shares will be sporadically and thinly traded. As a consequence of this lack of liquidity, the trading of relatively small quantities of shares by our shareholders may disproportionately influence the price of those shares in either direction. The price for our shares could, for example, decline precipitously in the event that a large number of our common shares are sold on the market without commensurate demand, as compared to a seasoned issuer which could better absorb those sales without adverse impact on its share price. Secondly, we are a speculative or “risky” investment due to our limited operating history and lack of profits to date, and uncertainty of future market acceptance for our potential products. As a consequence of this enhanced risk, more risk-adverse investors may, under the fear of losing all or most of their investment in the event of negative news or lack of progress, be more inclined to sell their shares on the market more quickly and at greater discounts than would be the case with the stock of a seasoned issuer. Many of these factors are beyond our control and may decrease the market price of our common shares, regardless of our operating performance. We cannot make any predictions or projections as to what the prevailing market price for our common shares will be at any time, including as to whether our common shares will sustain their current market prices, or as to what effect that the sale of shares or the availability of common shares for sale at any time will have on the prevailing market price. Shareholders should be aware that, according to SEC Release No. 34-29093, the market for penny stocks has suffered in recent years from patterns of fraud and abuse. Such patterns include (1) control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; (2) manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; (3) boiler room practices involving high-pressure sales tactics and unrealistic price projections by inexperienced sales persons; (4) excessive and undisclosed bid-ask differential and markups by selling broker-dealers; and (5) the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the resulting inevitable collapse of those prices and with consequent investor losses. Our management is aware of the abuses that have occurred historically in the penny stock market. Although we do not expect to be in a position to dictate the behaviour of the market or of broker-dealers who participate in the market, management will strive within the confines of practical limitations to prevent the described patterns from being established with respect to our securities. The occurrence of these patterns or practices could increase the volatility of our share price. We have not paid dividends in the past and do not expect to pay dividends in the future. Any return on investment may be limited to the value of our common stock. We have never paid cash dividends on our common stock and do not anticipate paying cash dividends in the foreseeable future. The payment of dividends on our common stock will depend on earnings, financial condition and other business and economic factors affecting it at such time as the board of directors may consider relevant. If we do not pay dividends, our common stock may be less valuable because a return on your investment will only occur if its stock price appreciates. You could be diluted from our future issuance of capital stock and derivative securities. As of December 31, 2012 and the date of this report, we had 1,700,000 shares of common stock outstanding. We are authorized to issue up to 200,000,000 shares of common stock. To the extent of such authorization, our Board of Directors will have the ability, without seeking stockholder approval, to issue additional shares of common stock in the future for such consideration as the Board of Directors may consider sufficient. The issuance of additional common stock in the future may reduce your proportionate ownership and voting power. 11 You may face significant restrictions on the resale of your shares due to state “blue sky” laws. Each state has its own securities laws, often called “blue sky” laws, which (1) limit sales of securities to a state’s residents unless the securities are registered in that state or qualify for an exemption from registration, and (2) govern the reporting requirements for broker-dealers doing business directly or indirectly in the state. Before a security is sold in a state, there must be a registration in place to cover the transaction, or it must be exempt from registration. The applicable broker-dealer must also be registered in that state. We do not know whether our securities will be registered or exempt from registration under the laws of any state. A determination regarding registration will be made by those broker-dealers, if any, who agree to serve as market makers for our common stock. There may be significant state blue sky law restrictions on the ability of investors to sell, and on purchasers to buy, our securities. You should therefore consider the resale market for our common stock to be limited, as you may be unable to resell your shares without the significant expense of state registration or qualification. Our common stock is subject to the “Penny Stock” rules of the SEC, which makes transactions in our stock cumbersome and may reduce the value of an investment in our stock. Our common stock is considered a “Penny Stock”. The Securities and Exchange Commission has adopted Rule 15g-9 which generally defines "penny stock" to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions. Our securities are covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and "accredited investors". The term "accredited investor" refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC which provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer's account. The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer's confirmation. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules. Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities. We believe that the penny stock rules discourage investor interest in and limit the marketability of our common stock. The Financial Industry Regulatory Authority, or FINRA, has adopted sales practice requirements which may also limit a stockholder's ability to buy and sell our stock. In addition to the "penny stock" rules described above, FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer's financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit investors’ ability to buy and sell our stock and have an adverse effect on the market for our shares. 12 ITEM 2. PROPERTIES We do not hold ownership or leasehold interest in any property. ITEM 3. LEGAL PROCEEDINGS We are not currently a party to any legal proceedings. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. 13 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information There is currently no market for our shares. We cannot give you any assurance that the shares will ever have a market or that if a market for our shares ever develops, that you will be able to sell your shares. In addition, even if a public market for our shares develops, there is no assurance that a secondary public market will be sustained. We were assigned the trading symbol of “LCOR”. The shares of common stock currently have a quote published in the OTC Bulletin Board System. As of April 8, 2013, limited shares of our common stock have traded. Holders of our Common Shares As of April 8, 2013, we have 13 registered shareholdersand 1,700,000 common shares issued and outstanding. Dividends We have not paid any cash dividends to date and do not anticipate or contemplate paying dividends in the foreseeable future. It is the present intention of management to utilize all available funds for the development of our business. Securities Authorized for Issuance under Equity Compensation Plans We have no existing equity compensation plan. Recent Sales of Unregistered Securities; Use of Proceeds from Sale of Registered Securities During the fiscal year ended December 31, 2012, except as included in our Registration Statement, we did not sell any equity securities not registered under the Securities Act. Purchases of Equity Securities by the Issuer and Affiliated Purchases During each month within the fourth quarter of the fiscal year ended December 31, 2012, neither we nor any “affiliated purchaser,” as that term is defined in Rule 10b-18(a)(3) under the Exchange Act, repurchased any of our common stock or other securities. ITEM 6. SELECTED FINANCIAL DATA We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview The following discussion should be read in conjunction with our audited financial statements and notes thereto included herein. In connection with, and because we desire to take advantage of, the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, we caution readers regarding certain forward looking statements in the following discussionand elsewhere in this report and in any other statement made by, or on our behalf, whether or not in future filings with the Securities and Exchange Commission. Forward-looking statements are statements not based on historical information and which relate to future operations, strategies, financial results or other developments. Forward looking statements are necessarily based upon estimates and assumptions that are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond our control and many of which, with respect to future business decisions, are subject to change. These uncertainties and contingencies can affect actual results and could cause actual results to differ materially from those expressed in any forward looking statements made by, or our behalf. We disclaim any obligation to update forward-looking statements. 14 Results of Operations Year ended December 31, 2012 compared to period from inception on July 5, 2011 to December 31, 2011 During the year ended December 31, 2012 and period from inception to December 31, 2011 we did not generated revenue. During the year ended December 31, 2012 we incurred management fees of $17,500, consulting fees of $12,000 and travel expenses of $35,690. We did not incur such expenses during the period from inception to December 31, 2011.The increase was due to our more active business development during 2012. During the year ended December 31, 2012 we incurred general and administrative expenses of $33,450, an increase of $32,213 or 2,604% from $1,237 during the period from inception to December 31, 2011, and professional fees of $10,750, an increase of $8,250 or 330% from $2,500 during the period from inception to December 31, 2011. The increase was due to longer reporting period and our expanded operations in 2012. Liquidity and Capital Resources As of December 31, 2012, we had cash balance of $2,685. At December 31, 2011 we had cash balance of $14,271.As of December 31, 2012, we had working capital deficit of $54,327. As of December 31, 2011, we had working capital of $10,563. Net cash used in operating activities for the year ended December 31, 2012 was $65,586, an increase of $65,557 or 2,261% from net cash used in operating activities of $29 for the period from inception on July 5, 2011 to December 31, 2011.The increase in net cash used in operations was due to an increase in operating costs. Since inception we have not used cash on investing activities. During the year ended December 31, 2012, we raised net proceeds of $44,500 by issuing 270,000 shares of our common stock. During the period from inception to December 31, 2011, we raised $14,300 by issuing 1,430,000 shares of our common stock. Subsequent to December 31, 2012 we have raised $150,000 by issuing two promissory notes bearing interest rate of 18% per annum, unsecured and payable on demand. We must raise additional funds and/or generate revenues from sales in order to fund our continuing operations.We may not be successful in our efforts to raise additional funds or achieve profitable operations. Even if we are able to raise additional funds through the sale of our equity securities or through the issuance of debt securities, our cash needs could be greater than anticipated, in which case we could be forced to raise additional capital. At the present time, we have no commitments for any additional financing, and there can be no assurance that, if needed, additional capital will be available to us on commercially acceptable terms or at all. These conditions raise substantial doubt as to our ability to continue as a going concern, which may make it more difficult for us to raise additional capital when needed. If we cannot get the needed capital, we may not be able to become profitable and may have to curtail or cease our operations. Due to the "start up" nature of our business, we expect to incur losses as we expand and explore new strategies and business opportunities. To date, our cash flow requirements have been primarily met by equity and debt financing. Management expects to keep operating costs to a minimum until sufficient cash is available through financing or operating activities. Management plans to continue to seek other sources of financing on favorable terms; however, there are no assurances that any such financing can be obtained on favourable terms, if at all. There is no assurance the net proceeds from any successful financing arrangement will be sufficient to cover cash requirements during the initial stages of our operations. For these reasons, our auditors believe that there is substantial doubt that we will be able to continue as a going concern. 15 Going Concern The audited financial statements for the year ended December 31, 2012, included in this Annual Report, have been prepared on a going concern basis, which implies that we will continue to realize our assets and discharge our liabilities and commitments in the normal course of business. We have generated no revenues since inception and have never paid any dividends and are unlikely to pay dividends or generate substantial earnings in the immediate or foreseeable future. Our continuation as a going concern is dependent upon the continued financial support from our shareholders, the ability of our company to obtain necessary equity financing to achieve our operating objectives, and the attainment of profitable operations. As at December 31, 2012, we have accumulated losses of $113,127 since inception. As we do not have sufficient funds for our planned or new operations, we will need to raise additional funds for operations. Due to the uncertainty of our ability to meet our current operating expenses, in their report on the annual financial statements for the year ended December 31, 2012, our independent auditors included an explanatory paragraph regarding concerns about our ability to continue as a going concern. Our financial statements contain additional note disclosures describing the circumstances that lead to this disclosure by our independent auditors. The continuation of our business is dependent upon us raising additional financial support. The issuance of additional equity securities by us could result in a significant dilution in the equity interests of our current stockholders. Obtaining commercial loans, assuming those loans would be available, will increase our liabilities and future cash commitments. Future Financings We anticipate that additional funding will be required in the form of debt and/or equity financing. However, we cannot provide investors with any assurance that we will be able to raise sufficient funding from the sale of our common stock or debts to meet our obligations over the next twelve months. We do not have any arrangements in place for any future equity financing. Off-Balance Sheet Arrangements As of December 31, 2012, we did not have any significant off-balance-sheet arrangements, as defined in Item 303(a)(4)(ii) of Regulation S-K. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. 16 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA L3 CORP. (A DEVELOPMENT STAGE COMPANY) INDEX TO FINANCIAL STATEMENTS DECEMBER 31, 2012 Report of Registered Independent Auditors F-2 Financial Statements -Balance Sheet as of December 31, 2012 and 2011 F-3 -Statements of Operations for the Year Ended December 31, 2012, period from inception to December 31, 2011 and period from inception to December 31, 2012 F-4 -Statement of Stockholders’ Equity (Deficit)for the Period from Inception through December 31, 2012 F-5 -Statements of Cash Flows for the Year Ended December 31, 2012, period from inception to December 31, 2011 and period from inception to December 31, 2012 F-6 Notes to Financial Statements F-7 F-1 REPORT OF REGISTERED INDEPENDENT AUDITORS To the Board of Directors and Stockholders of L3 Corp.: We have audited the accompanying balance sheet of L3 Corp. (a Delaware corporation in the development stage) as of December 31, 2012 and 2011 and the related statements of operations, stockholders’ equity, and cash flows for the years ended December 31, 2012 and 2011 and cumulative from inception (July 5, 2011). These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of L3 Corp. as of December 31, 2012 and 2011and the results of its operations and its cash flows for the years ended December 31, 2012 and 2011 and cumulative from inception (July 5, 2011) in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company is in the development stage, and has not established any source of revenue to cover its operating costs. As such, it has incurred an operating loss since inception. Further, as of December 31, 2012, the cash resources of the Company were insufficient to meet its planned business objectives. These and other factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plan regarding these matters is also described in Note1 to the financial statements. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Respectfully submitted, /s/ Weinberg & Baer LLC Weinberg & Baer LLC Baltimore, Maryland April 8, 2013 F-2 L3 CORP. (A Development Stage Company) BALANCE SHEETS DECEMBER 31, DECEMBER 31, ASSETS Current Assets Cash or cash equivalents $ $ Deferred offering costs - Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY(DEFICIT) LIABILITIES Current Liabilities Accounts payable - related party $ $ - Accounts payable and accrued expenses Total Current Liabilities Total Liabilities Commitments STOCKHOLDERS'EQUITY (DEFICIT) Common stock, par value $0.0001, 200,000,000 shares authorized and 1,700,000 and 1,430,000 shares issued and outstanding at December 31, 2012 and2011 respectively Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders' Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of the financial statements. F-3 L3 CORP. (A Development Stage Company) STATEMENTS OF OPERATIONS Years Ended December 31, July 5, 2011 (Inception) to December 31, Cumulative from July 5, 2011 (Inception) to December 31, Operating expenses General and administrative $ $ $ Professional fees Management fees - Consulting fees - Travel - Loss from operations ) ) ) Net Loss $ ) $ ) $ ) Net loss per share, basic and diluted $ ) $ ) Weighted average number of shares of common stock outstanding The accompanying notes are an integral part of the financial statements. F-4 L3 CORP. (A Development Stage Company) STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) Accumulated Additional Deficit during Common Stock Paid-in Development Shares Amount Capital Stage Total $ Balance at inception - Common stock issued for cash - Net loss for the period - - - ) ) Balance, December 31, 2011 ) Common stock issued for cash, net of issuance cost 27 - Net loss for the period - - - ) ) Balance, December 31, 2012 ) ) The accompanying notes are an integral part of the financial statements. F-5 L3 CORP. (A Development Stage Company)
